      Case 1:17-cv-02651-RJL Document 34 Filed 11/05/18 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

North American Butterfly Association,                      No. 1:17-cv-2651 (RJL)

              Plaintiff,

       v.

Kirstjen M. Nielsen, in her official capacity as           DEFENDANTS’ SUPPLEMENTAL
Secretary, United States Department of Homeland            MOTION TO DISMISS
Security, et al.,

              Defendants.



SUPPLEMENTAL MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       The United States hereby supplements and incorporates its Motion to Dismiss

Plaintiff’s claims, ECF No. 25 by providing the Court with the Secretary of Homeland

Security’s (“Secretary”) Determination to waive certain laws including the National

Environmental Policy Act (“NEPA”) and Endangered Species Act (“ESA”).

       On October 11, 2018, the Secretary invoked and applied her statutory waiver

authority under Section 102 of the Illegal Immigration Reform and Immigrant

Responsibility Act (“IIRIRA”), 8 U.S.C. § 1101 note, to an area which includes

Plaintiff’s property. Attachment 2 (waiver determination signed by Hon. Kirstjen

Nielsen, Secretary of the United States Department of Homeland Security). Given this

Waiver Determination, Plaintiff’s NEPA and ESA claims now rest entirely on statutory

requirements that the Secretary has duly suspended under the authority conferred to her

by the IIRIRA. Therefore, under Rule 12(b)(1) and (6), Fed. R. Civ. P, for the reasons

stated in its Motion to Dismiss, ECF No. 25, and those provided in the memorandum of



                                                                                          1
      Case 1:17-cv-02651-RJL Document 34 Filed 11/05/18 Page 2 of 2




law accompanying this Supplemental Motion, Defendants respectfully move the Court to

dismiss Plaintiff’s Complaint.

       Respectfully submitted this 5th day of November, 2018.


                                           JEFFREY BOSSERT CLARK
                                           Assistant Attorney General
                                           Environment & Natural Resources Division

                                           /s/ Lila C. Jones
                                           Lila C. Jones (NM Bar # 148098)
                                           Trial Attorney
                                           Clifford E. Stevens, Jr. (D.C. Bar #463906)
                                           Senior Trial Attorney
                                           United States Department of Justice
                                           Environment & Natural Resources Division
                                           PO Box 7611
                                           Washington, DC 20044-7611
                                           Tel: (202) 514-9859
                                           Fax: (202) 305-0506
                                           Email: lila.jones@usdoj.gov

                                           Attorneys for Defendants




                                                                                     2
